 In the Matter of THE LETZ MANUFACTURINGCOMPANYandFEDERALLABOR UNIONNo.22226,AFFILIATED WITH THEAMERICAN FEDERA-TION OF LABORIn the Matter of THE LETZ MANUFACTURING COMPANYandFEDERALLABOR UNIONNo.22226, AFFILIATED WITH THE AMERICAN FEDERATIONOF LABORCase No. R-1880 and C-1816.-Decided June 10, 1941Jurisdiction:feed grinders manufacturing industry.Unfair LaborPracticesInterference, Restraint, and Coercion:anti-union statements ; distributing anti-union notices; interference with an election held under Board auspices-allegations that employer spied on union meetings and transferred an em-ployee to less desirable work, dismissed.Remedial Orders:individual notices ordered distributed.-Practice and Procedure:election set aside and petition dismissed without preju-dice in view of employer's interference with the election.Mr. Charles F. McErlean,for the Board.FyffecCClarke,byMr. Albert J. Smith,of Chicago, Ill., for therespondent.Mr. S. A. Sweeney,of Indianapolis, Ind., for the Union.Mr. Harold Weston,of counsel to the Board:DECISIONANDORDERSTATEMENT OF THE CASEOn March 30, 1940, and April 22, 1940, respectively, Federal LaborUnion No.-22226, affiliated with the American Federation of Labor,herein called the Union, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition and amended peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of The Letz ManufacturingCompany, Crown Point, Indiana, herein called the respondent, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.32 N. L. R. B., No. 105.56344 8692--42-v ol: 32-37 564DECISIONSOF NATIONALLABOR RELATIONS BOARD449, herein called the Act.On June 15, 1940, the Board issued itsDecision and Direction of Election.,On July 12, 1940, an electionwas held pursuant to the aforesaid Direction of Election, resulting ina vote against representation by the Union.The Regional Directorfound in his Election Report, dated July 17, 1940, that the respond-ent had interfered with its employees' choice of representatives andrecommended "that another election be directed by the Board to beheld at such time as the Board is satisfied that the effect of theinterference has been removed."On September 26, 1940, and December 23, 1940, respectively, theUnion filed charges and amended charges with the Regional Direc-tor.On November 19, 1940, the Board, acting pursuant to ArticleII, Section 36 (b), and Article III, Section 10 (c) (2), of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered that Case No. C-1816 based on the aforesaid charges beconsolidatedwith Case No. R-1880, the representation case.OnDecember 23 and 30, 1940, the Board, by the aforesaid Regional Di-rector, issued its complaint and amended complaint against therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce -within themeaning of Section 8 (1) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act. Copiesof the amended complaint and notices of hearing thereon were dulyserved upon the respondent and the Union.The amended complaint alleged, in substance, that from September1, 1939, to the date of the amended complaint, the respondent inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act (1) by threatening toclose the plant if the Union was selected as the representative of itsemployees; (2) by suggesting to its employees that they bargainindividually rather than collectively with the respondent; (3) byprohibiting union discussions and/or solicitation on the respondent'stime and property, while permitting discussions on other subjects andsolicitation for other organizations on the respondent's time andproperty; (4) by spying on union meetings; (5) by interfering withits employees in their selection of a collective bargaining represent-ative at an election conducted by the Board on July 12, 1940; and(6)by, on about February 10, 1940, transferring Norman Bundeto less desirable work because of his membership in and activities inbehalf of the Union.On December 30, 1940, the respondent filed its answer admittingthe allegations of the complaint with respect to the nature of itsbusiness, but denying the averments of unfair labor practices.AtMatter of The Letz Manufaeturang CompanyandFederal Labor Union No.22226,affil-iated with the American Federation of Labor,24 N. L R. B 738 THE LETZ MANUFACTURING COMPANY565the hearing counsel for the respondent moved that the answer asfiled "be allowed to stand as an answer to 'the amended complaint."The-motion was granted without objection.Pursuant to notice, a hearing was held in Crown Point, Indiana,on January 9, 1941, before Howard Myers, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the re-spondent were represented by counsel, and the Union by its represent-ative; all participated in the hearing.Full opportunity to be heard,to examine witnesses, and to introduce evidence bearing upon theissueswas afforded all parties.At the close of the Board's caseand again at the end of the hearing, counsel for the respondent movedto dismiss the complaint.The Trial Examiner reserved ruling onthe motions to dismiss, and thereafter denied them in his Intermedi-ate Report.At the close of the hearing a motion by counsel for theBoard to conform the complaint to the proof was granted withoutobjection.During the course of the hearing the Trial Examinermade several rulings on other motions and on objections to the ad-mission of evidence.We have reviewed the rulings of the TrialExaminer and find that no prejudicial errors were committed.Therulings are hereby affirmed.On February 5, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent andthe Union.The Trial Examiner found that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-'merce, within the meaning of Section 8 (1) and Section 2 (6) and(7) of the Act.He recommended that the respondent cease and de-sist from the unfair labor practices, and that it take certain appropri-ate action to remedy the situation brought about by them.On March 6, 1941, the respondent filed its exceptions to the Inter-mediate Report, and on March 17, 1941, a brief in support of its ex-ceptions.The Board has considered the exceptions and the brief and,in so far as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Letz Manufacturing Company, an Indiana corporation withits principal office and plant located at Crown Point, Indiana, is en-gaged in the manufacture, sale, and distribution of feed grinders.The principal raw materials used by the respondent are iron, steel,sheet metal, and wood.During 1940 the respondent purchased rawmaterials valued at approximately $250,000, about 50 per cent of whichwere transported to it from points outside the State of Indiana.Dur-ingthe same period the respondent's total sales amounted to between 566DECISIONSOF NATIONALLABOR RELATIONS BOARD$500,000 and $600,000, about 90 per cent of which were shipped toStates other than Indiana.Normally the respondent employs about 170 persons in its plant.II.THE LABOR ORGANIZATION INVOLVEDFederal Labor Union Number 22226, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint, and coercionIn November 1939, Fred F. Schutz, the president of the LakeCounty (Indiana) Central Labor Union, came to Crown Point, In-diana, and held a meeting with about 25 or 30 of the respondent'semployees.During that month a petition was circulated among therespondent's employees, and on or about December 4, 1939, a charterfrom the American Federation of Labor was obtained. NormanBunde, an employee in the assembly department of the respondent'splant, became the Union's first president.In the beginning of December 1939, Schutz, together with anotherofficial of American Federation of Labor, conferred with John H.Letz, the respondent's president, and requested Letz to recognizethe Union as the bargaining agent of the respondent's employees.Nothing came of this meeting or of two other meetings betweenSchutz and Letz during December 1939, because, as Schutz testified,Letz was adamant in his refusal to recognize the Union, stating "hehad never had any dealings with a union, that he was afraid of them."Letz denied that he made this statement, but we are satisfied and find,as did the Trial Examiner, who had an opportunity to observe thedemeanor of the witnesses, that Letz made the statement attributed tohim by Schutz. Schutz also testified, without contradiction, thatwhen Letz- questioned the Union's authority to represent the em-ployees, Schutz offered to submit proof of that fact to Letz or, inthe alternative, to submit the issue to an election to be held underthe auspices of the Board.Letz rejected both offers.Throughout January 1940, several meetings between various rep-resentatives of the Union and various officials of the respondent wereheld at the plant.Like the December meetings, nothing came ofthem.Sometime during that month the Union mailed and the re-spondent received a proposed contract.The proposed contract readsas follows : THE LETZ MANUFACTURING COMPANY567The Party of the First Part [the respondent] agrees to recog-nize Local Union No. .22226 -as the bargaining agency for itsemployees in matters concerning wages and working conditions.The Party of the Second Part [the Union] agrees that in caseof a controversy, arising during the negotiation of an Agreementdetermining wages and working conditions no strike shall becalled for a period of ten (10) days.During the ten days thematter shall be submitted to an Arbitration Committee con-sisting of three (3) members.One member shall be selectedby the Employer, Party of the First Part; one member shallbe selected by the Union, Party of the Second Part.The thirdmember shall be selected by the first two.It is mutually agreed that negotiations to determine wagesand working conditions shall be started within fifteen (15) daysfrom the date of the signing of this Agreement.THIS AGREEMENT shall become effective on the 1st day of Feb-ruary, 1940, and shall continue in force and effect until the 1stday of February, 1941, and shall be effective thereafter unlesswritten notice is given by either party thirty days prior toFebruary 1st, 1941, or thirty days prior to February 1st of anyyear thereafter..The respondent, after receipt of the proposed contract, distributeda letter to its employees sometime in February 1940 which began asfollows :TO OUR EMPLOYES :-Federal Trade Union No. 22226 has requested the Companyto sign a contract with it making it the bargaining agent forall our employees.We hate, of course, refused to do so.Such a contract would,-in effect,-force our men to join theUnion, we are, of course, not going to do anything of the kind,-and if we did, it would be a violation of the law.The letter then set out excerpts from the decision of the UnitedStates Circuit Court of Appeals for the Ninth Circuit, inNationalLabor Relations Board v. Sterling Electric Motors; Inc.,2'andconcluded as follows :Every employe in this plant is free to do as he pleases,-andis entitled to equal treatment and equal opportunity whether hebelongs to a labor union or not,-and every employe can be surethe Company will not, now or at any other time, do anythingto change this.,2109 F. (2d) 195. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter all is said and done : -"Nothing takes the place of a steady job."THE LETZ MANUFACTURING COMPANY,By JOHN H. LETZ,President.By stating that the agreement proposed by the Union "would,-ineffect,-force our men to join the Union," the respondent created theimpression that the Union had requested a closed-shop provisionalthough it had not done so. In view, moreover, of the respondent'srejection of the Union's previous offer to submit proof in supportof its claim to majority representation, there was no legitimateoccasion for the respondent to advise its employees that "it would bea violation of the law" to enter into the proposed contract.Underthese circumstances, we find that the respondent in distributing thisletter informed the employees that it was opposed to collective bar-gaining with the Union even if it was the designated representativeof a majority of the employees in an appropriate unit.3We find thatby this letter, the respondent sought to discredit and discouragemembership in the Union and thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.Another meeting was held in the early part of February 1940,at which were present John H. Otto, and William Letz, Mr. White-head, the respondent's sales manager, Bunde, president of the Union,-several of the respondent's employees, Mr. Rohrberger, secretary ofthe Lake County Labor Council, and Mr. Hyland, a conciliator ofthe United States Department of Labor.At this meeting, John Letzagain refused to recognize the Union as the bargaining agent of theemployees, stating that he did not know whether the Union repre-sented the majority of the respondent's employees.The Union offeredto submit its proof that it represented the majority, and Letz askedfor and secured from the Union time within which to obtain legaladvice.About 1 week later, Norman Bunde, the Union's president, calledupon John Letz and asked whether the respondent had arrived atany decision concerning union recognition.According to Bunde,Letz replied that he "wouldn't do any business with any outsideorganization," andWhitehead, the respondent's sales manager, whowas also present, inquired as to why the employees had organized andthen added that "the office was open all the time for anyone to goup there and put in their grievances, . . . [which] would be given317 fatter of Republic, Steel CorporationandSteelWorkers Organizing Cornmtittee, 9 N.LR. B. 219; enf'd as mod inRepubiec Steel Corporation v. National Labor Relations Board,107 F. (2d) 472; 311 U. S. 7. THE LETZ MANUFACTURING COMPANY569consideration."Letz testified that all that occurred upon that occa-sion was that Bunde requested union recognition and Letz repliedthat he could not do so because he "didn't know how the people feltabout it in the shop."Letz specifically denied having stated that he"wouldn't do any business with any outside organization."The TrialExaminer considered Letz generally an evasive and unsatisfactorywitness.Whitehead was not called as a witness and no explanationwas made by the respondent for not calling him. Bunde's versionof Letz's and Whitehead's remarks is consonant with the anti-unionbias reflected in the letter circulated by the respondent, and in viewof this factor, as well as Whitehead's failure to testify and the TrialExaminer's appraisal of Letz, we find, as did the Trial Examiner,thatBunde's testimony as to his conversation with Letz andWhitehead is substantially accurate.In about March 1940 the respondent posted a notice on its bulletinboard, reading substantially as follows :Soliciting for membership in any union is strictly prohibited.Anyone caught doing so will be immediately discharged.It may be noted that the prohibition set forth in the notice is notrestricted in its terms to the respondent's time and property.Therecord is bare of evidence that union members were impairing plantdiscipline.The record shows that both prior and'subsequent to theUnion's organizational activities employee members of the JuniorOrder of Mechanics, a fraternal organization, solicited membershipand sold raffle tickets.Upon the entire record we find that the re-spondent did not post the above-quoted notice as a reasonablemeasure for maintaining discipline in the plant, but rather as afurther means of thwarting the Union's organizational activities.In March 1940 the Union filed a petition for investigation andcertification of representatives pursuant to Section 9 (c) of the Act.In May 1940, before any hearing was held on the aforesaid petition,the respondent, the Union, and counsel for the Board entered into astipulation agreeing to a consent election to be held under the auspicesof the Board.Thereafter on July 12, 1940, an election by secretballot was held among the employees in the agreed appropriate unit,resulting in a vote of 65 to 64 against the Union.James R. Hall, an employee in the plant's foundry, testified thathis foreman, Ed Forsyth, told him a few days before the electionwas held that if the Union won the election "the Letz ManufacturingCompany would have to close down," because the respondent "couldn'tpay the union wage." Everett Molden, a moulder in the foundry,also testified to a conversation which he had with Forsyth about thattime in which Forsyth told him that if the Union "got in they would 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave to close the doors because they couldn't afford to pay the unionwage." " In accordance with the conclusion of the Trial Examiner,we credit the testimony of Hall and Molden.As the employees left the plant on the evening preceding thescheduled election each was handed a letter signed by Letz whichreads as follows :TO OUR EMPLOYES :-We have seen the Notice 3 being circulated by A. F. of L. Com-mittee Local #22226,-and we think you are entitled to thefollowing information :-1.The law of the United States gives you the right to votesecretly for the unionor against theunion,-whichever you wish.4 Forsyth did not testify.At the hearing counsel for the Board and counsel for therespondent agreed upon the record that Forsyth was in the hospital and was then tooseriously ill to be called as a witness.Counsel further agreed that within 15 days fromthe close of the hearing they would either take Forsyth's testimony by deposition or theywould enter into a written stipulation as to what Forsyth would testify to if called as awitness.On January 21,1941,counsel for the Board and for the respondent entered intoa written stipulation,the pertinent part of which reads as follows :NOW, THEREFORE,IT IS HEREBY STIPULATED by and between said counselthat the transcript of record heretofore taken in the above entitled cause on January9, 1941 be amended so as to show the death of said Forsyth.5Referring to a leaflet circulated by the Union,urging the employees to vote for the Unionin the election.This notice reads as follows :NOTICETo all employees of Letz Manufacturing Company.The National Labor Relations Board,a Government agency, will conduct an electionamong the employees of the Letz Manufacturing Company-at the plant on Friday,July 12th.The polls will be open from 7. 00 a. in. to S:00 a. in and from 4: 30 p. into 5: 00 p. in.This election is for the purpose of determining whether you want the American Fed-eration of Labor Local 22226 to represent you or whether you want "no"union.The law of the United States of America gives you the right to vote for the union,by a secret ballot,in a booth,where no body knows how you voteA representativeof the Government has charge of the election and no representative or member of thecompany can interfere,and there is no way of the company knowing how you vote.Rumors have been circulated"that the plant will close if the union wins."This isonly to scare somebody,besides it would be a violation of the law.In fact all indus-trieswill be making war materials in some form or another for our national defenseprogram, so with an American Federation of Labor Union Local 22226,representingyou, you will be able to obtain the best wages and working conditions,as nearly allindustries in the State of Indiana are enjoying under the American Federation ofLabor.Remember with no union the most wages you may make is 30¢ per hour.The law requires the company to enter into a collective bargaining agreement forbetter hourly wages, piece work rates,and seniority rights which protect you fromunjust lay offs, and protects you from discrimination such as being forced to take lowrate jobs from higher rate jobs so you will be forced to quit.Vote to secure your job and your family'!Place your x in the square for theAmerican Federation of Labor Local 22226, an American institution.Rememberthe union protects you when you are getting old, but with no union you have noplace to go for assistance,thus thatunion security enables you to get betterold age benefits.Help us to better your wages, and conditions of employment, theAmerican Federation of Labor will render you full assistance.So secure your job.Vote for the American Federation of Labor Local 22226. TheAmerican Federation of Labor has a membership of 5,000,000 and the Farmers UnionA. F. of L. Committee Local 22226 THE LETZ MANUFACTURING COMPANY5712. If this plant cannot operate at a profit, it will close,-andthere is no law that will keep it open.3.This plant has no war material business and we do not be-lieve it will receive any,-but if it does, that business will behandled at the lowest possible cost to the Government and willnot bring a feast to anyone,-labor union or no labor union.4.Nobody has: worked in this plant for as little as 30¢ perhour for many years,-and you all know that.5: The law does not require the Company to enter into anycollective bargaining agreement or any other agreement of anykind with any labor union.The United States Supreme Court,-referring to the WagnerAct,-says :-"The Act does not compel agreements between employers andemployes.It does not compel any agreement whatever."6.The .A. F. of L. says, "Vote to secure your job and yourfamily."You already have your job and you already have your family,-and you did not get either one from the A. F. of L.You do not need and you never will need the A. F. of L. tokeep your job secure in our plant.7.The A. F. of L. has nothing whatever to do with Old AgeBenefits.They are provided by law (not by the A. F. of L.) ,-and themoney for them is provided by you and the Company, (and notone cent by the A. F. of L.).Neither the A. F. of L. nor anyone else has any "pull" withregard to Old Age Benefits.8.There are only two things you are sure to get if you "go for",theA. F. of L.,-that is an obligation to pay union dues andassessments,-and "union leadership."'If you read the newspapers you know what "union leadership"means to the leaders,-and to the followers.This election is a very serious matter for every one of youand every one of you should be sure to vote.Vote the way you want to vote and not the way anybody elsetells you to vote.That is the only way you can protect yourselves.Yours very truly,THE LETZ MANUFACTURING COMPANY,JOHN H. LETZ.President.The election of July 12, 1940, was held under the Board's auspicespursuant to Section 9 (c) of the Act. It was incumbent upon the 572DECISIONS OF NATIONALLABOR RELATIONS BOARDrespondent to maintaina positionof complete neutrality 6 with respectto this election.We think it clear that the respondent by its letterof July 11, 1940, violated its obligation in this respectThus, sec-tion 8 of the letter lends itself only to the interpretation that therespondent was vigorously 'campaigning against votes for the Union.Similarly, the respondent's emphasis, in section 1, of the employees'right to vote against the Union revealed to the employees its biasagainst the Union.Further, section 2 of the letter, when consideredin the light of Forsyth's above-quoted remarks and the rest of therecord, must be construed as a threat that the plant might close iftheUnion won the election.7We find that, by distributing theletter of July 11, 1940, the respondent unlawfully interfered, with theelection held under the auspices of the Board.We find that the respondent by the notices of February. March, andJuly 1940, and by the statements of Letz and Whitehead 'in Febru-ary and of Forsyth shortly before the election of July 12, 1940,interfered with, restrained, and coerced employees in the exerciseof the right to self-organization, to form, join, or assist labororganiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities, for the purposeof collective bargaining or other mutual aid or protection.The amended complaint also alleged that the respondent spied uponthe Union'smeetings.The only evidence adduced at the hearing inregard to this allegationis as follows:On a certain evening in De-cember 1939, the Union held a meeting in the Criminal Court Housein Crown Point. Just prior to the opening,of the meeting JohnLetz was seenby two employees passing the Court House. Theundisputed evidence reveals that Letz lives on the same street as theCourt House but a block below.Letz testified that it is his customto take a walk every evening and that he usually takes the sameroute each time, which takes him past the Court House. CrownPoint is asmalltownof somefour or five thousand people, and isbuilt around the Court House Square. The main business centerof the town is on this Square and the record shows that it was Letz'habit to traverse the Square on his evening walks.The amended complaint further alleged that on about'February 10,1940,Norman Bunde was transferred from the work he ordinarilyperformed to unloadingcoalfrom railroad cars and other less de-sirable work, because of his membership in and activity on behalf ofthe Union.The respondent admitted that during the period from6 Cf.ValleyMould and Iron Corporationv.N. L. R. B,116 F. (2d) 760(C. C. A. 7).7CfHobart Cabinet Company v. N. LR B. (C C. A. 6), decided May 8, 1941;Atlas Un-derwear-Co. v. N. L. RX, 116 F. (2d) 1020 (C. C. A. 6) , NL. R. B v. Asheville HosieryCo., 108 F. (2d) 288 (C. C. A. 4).- THE LETZ MANUFACTURING COMPANY573February to June 1940,Bunde occasionally was assigned to the taskof unloading coal,scrap iron,and other raw material from railroadcars.The respondent'scontentionwas not disputed that duringslack periods it was its custom to assign production employees tothe task of unloading the railroad cars and that the men were assignedthereto without regard to their membership or non-membership inthe Union.The Trial Examiner found that the evidence was insufficient tosupport the above allegations and the Union filed no exceptions tothe Trial Examiner's findings.We shall dismiss the allegations ofthe complaint that the respondent violated Section 8(1) of the Actby spying upon union meetings and by transferring Bunde to lessdesirable work.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent, de-scribed in Section I above, have a, close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and - obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found that the respondent by various means has engagedin unfair labor practices within the meaning of Section 8(1) of theAct.We will order the respondent to cease and desist therefrom.Since the respondent has, by distributing to each of its employees theletter of July 11, 1940, engaged in unfair labor practices,we willdirect the respondent to distribute remedial notices to each of itsemployees as set forth in the Order.VI. THE PETITIONSince we have found that the respondent has, by its unfair laborpractices,interfered with the free choice of representatives by em-ployees at the election of July 12, 1940, to which the respondent, hadconsented,we shall set the election aside and dismiss the petitionwithout prejudice.Upon the basis of the foregoing-findings of fact and upon theentire record in the case,the Board makes the following :CONCLUSIONS OF LAW1..Federal Labor Union,Number 22226,affiliatedwith the-Ameri-can Federation of Labor, is a labor organizationwithin themeaningof Section 2 (5) ofthe Act.` 574DECISIONS OF NATIONALLABOR RELATIONS BOARD2.By interferingwith, restraining,and coercing its employees inthe exerciseof the rightsguaranteed in -Section7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning ofSection 8(1) of the Act.3.The aforesaid unfair laborpractices are unfairlabor practicesaffecting commerce within the meaningof Section2 (6) and (7) ofthe Act.4.The respondent has not spiedupon union meetings ordiscrim-inatorlytransferred Norman Bunde to less desirable work in contra-vention of Section 8 (1) of the Act.ORDERUpon the basis of .the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,The Letz Manufacturing Company, Crown Point, Indiana,and its officers,agents, successors and assigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights to self-organization, to form,join, or assist labor organizations,to bargaincollectively through representatives of their own choosing and to en-gage in concerted activities for the purpose of collective bargainingand other mutual aid and protection as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersignedfinds will effectuate the policies of the Act:(a)Distribute notices to each of its employees stating that therespondent will not engage in the conduct from which it is ordered tocease and desist in paragraph 1 of the Order;(b)Post immediately in conspicuous places in its plant at CrownPoint, Indiana, and maintain for a period of at least sixty (60)consecutive days noticesstating thatthe respondent will not engagein the conduct from which it is ordered to cease and desist in para-graph 1 of the Order;(c)Notify the Regional Director of the Thirteenth Region withinten (10)days from the date of this Order what steps the respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint,in so far as it alleges thatthe respondent interfered with, restrained,and coerced its employeesin the exercise of the rights guaranteed in'Section 7 of the Act, byspying upon union meetings or by transferring Norman Bunde toless desirable work be, and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives be, and it hereby is, dismissed,withoutprejudice.